DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa, WO 2013/021575 A2.
Regarding claims 1 and 5, Hosokawa teaches a light-shielding resin composition comprising an epoxy resin, fine particles of titania, a dye, and an organic solvent, the solvent comprising a mixture of propylene glycol monomethyl ether (PGME) and propylene glycol monomethyl ether acetate (PGMEA); see Abstract and [0025], [0027]-[0028]. Hosokawa further teaches that the resin composition may be combined with an amine hardener to form a paint composition ([0038]-[0039]). 
The teachings of Hosokawa differ from the present invention in that Hosokawa does not teach any specific vapor pressure for the solvent mixture. When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Such a 1:1 ratio mixture of PGME and PGMEA would necessarily result in a vapor pressure within Applicant’s claimed range, based on the respective vapor pressures of PGME (1200 Pa) and PGMEA (507 Pa).  

Regarding claim 3, Hosokawa teaches that the resin may be a bisphenol A epoxy resin ([0014], [0031]).

Regarding claim 4, Hosokawa teaches a particle size of 100 nm or less (Abstract). 

Regarding claims 7-10, Hosokawa teaches that the paint may be applied to an optical element for use in optical equipment ([0040]). 

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa, WO 2013/021575 A2, in view of Hirauchi, US PGPub. No. 2010/0226016.
Regarding claims 2 and 6, the teachings of Hosokawa differ from the present invention in that Hosokawa does not teach any viscosity for the resin composition. Hirauchi, however, teaches a similar light-blocking composition (Abstract) and teaches that it is desirable for such compositions to have a viscosity of 50 – 500,000 mPa·s in order to balance handling properties with drying properties ([0096]). It would have been obvious to one of ordinary skill in the art to make the resin of Hosokawa with a viscosity of 50-500,000 mPa·s, as Hirauchi explicitly teaches such a viscosity range to be appropriate for light-blocking resins like those of Hosokawa. 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/               Primary Examiner, Art Unit 1785